On Rehearing.
BREAUX, J.
The facts of the case not being numerous nor complicated, and having already been stated and restated, no statement of them will here be made any further than they may come up in the discussion of and passing upon the issues. If the allegations of plaintiffs’ petition are true regarding the asserted will of the testatrix, that in her dying and unconscious condition she made.no will, and that, in effect, fraud and forgery were resorted to in order to make it appear that she had made a will, then there was no will at all. The testatrix, we must then infer, never made and never attempted to make a will.
The paper which was presented to the court purporting to be a last will and testament had no more value than a blank sheet. It was an asserted will which was nonexisting. It never was in esse for the reason that it did not contain evidence of any expression whatever, or the least desire of the testatrix at the time of its alleged confection. It was as completely “naught” as it is possible.
Having arrived at the conclusion that the asserted act was not an act at all at this stage of the case, but that it was purely an inexistent act which the parties propounded to be probated according to plaintiff's’ petition, then it devolves upon us to determine whether or not it is subject to the prescription of five years to the extent that it is nonexistent.
There must be a difference between those acts which have no existence in fact, and those which are annullable, or subject to be treated as null. There is here no testatrix and no legatee, for it does not appear that the asserted testatrix intended to be a testatrix, or that she .intended to bequeath her property to those who claim to be her legatees.
It would be against the law and public order to hold that prescription and the action of the court can give vitality to an asserted will which never existed.
But the learned counsel representing the defendants and appellees pressed upon our attention that there is no law requiring the testator, who cannot write, to affix his mark to a will, or to adopt any other substitute for his signature.,-
We are not inclined to take up the discussion from that point of view. It is not needful to the decision of the issues. The question is not that the alleged testatrix has failed to sign the will, but that she has made no will. The question of the signature, or the want of it, does not of itself enter into the issues of the case, in view of the fact that it relates to the utter unconsciousness in which the averred testatrix was, in regard to any will at all, and the consequent non-existing will. While it may be true, perhaps, that the declaration of the testator that he knows not how to sign may replace the mark, or dispense with the necessity of going through the form of making his mark, it does *1040not supply the consent never given by the one urged to have been the testator.
The question is not one of form, subject to the prescription pleaded, but one of substance, of the most essential character in the confection of the will.
The issues before us, made up for the purpose of trial of the exception, admit that the decedent did not execute a will, and, in effect, acknowledge that it is not genuine. We think that the case should be remanded to inquire into these charges.
The wrong in this case, if as grave as alleged by plaintiffs, is not cured by prescription intended to cure relative and in some instances even absolute nullities.
The foregoing disposes of the application of plaintiffs and appellees for rehearing.
Two applications were presented for a rehearing — one by plaintiffs, the other by defendants. Plaintiffs in this application for a rehearing complain of the judgment heretofore rendered by us, on the ground that it confines plaintiffs and appellants within such narrow limits that they will be prejudiced in the prosecution of their demand. They ask that our original decree be modified so as to permit them to offer evidence in support of all their allegations in the district court which are now before us. This we must decline to do to the extent asked.
. We consider that the issues are sufficiently broad to enable plaintiffs and appellants to show that the late Mrs. Lea was unconscious at the time she is said to have made a will, and that she made no will. Further than this we are not willing to go.
The defendants, we should state before closing, applied for a rehearing on the ground that our decree is erroneous, and that the cáse should not be remanded at all; that the issue should now be finally decided. Our decree disposes of both applications for rehearings.
It is therefore ordered, adjudged, and decreed that our decision heretofore handed down be reinstated as the judgment of this court, with the addition, as an amendment thereto, that plaintiffs and appellants shall have the right to prove that the asserted testatrix was unconscious and unable to make a will, and, because of her unconscious condition, that she never made a will.
For reasons adjudged, our judgment is reinstated and made the judgment of this court.
And it is further ordered, adjudged, and decreed that plaintiffs have the right to prove the unconscious condition of the late Mrs. Lea, and that she did not die testate.